Citation Nr: 0313800	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for corneal scar, left 
eye, with cataract and ptosis, left upper lid (left eye 
disability).

2.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's application to 
reopen a claim of service connection for left eye disability.  
In that decision, the RO also granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
September 24, 1998.  The veteran perfected a timely appeal of 
these determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has identified this claim on 
the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When this matter was initially before the Board in June 2001, 
the Board reopened the veteran's claim of service connection 
for left eye disability and remanded the claim for further 
development and adjudication.  Because the RO has confirmed 
and continued its denial of the veteran's claim on the 
merits, this issue has been returned to the Board for further 
appellate consideration.

Finally, in the introduction to the June 2001 decision, the 
Board observed that in the "medical history" portion of the 
July 1999 VA Social Survey report, a VA examiner indicated 
that the veteran complained that his left eye disability 
"was not properly worked on by VA."  The Board interpreted 
the statement as an informal claim of entitlement to VA 
compensation pursuant to Title 38, United States Code, 
Section 1151, for left eye disability as a result of VA 
treatment.  The issue, however, was not been considered by 
the RO; however, in light of the following decision, in which 
the Board grants service connection for loss of the left eye, 
this claim is moot.

FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in Vietnam.

3.  Service connection is in effect for a shell fragment 
wound scar on the veteran's nose.

4.  The evidence indicates that he sustained a shrapnel 
injury to his left eye during combat that later required him 
to undergo surgery that resulted in the loss of his left eye.

5.  The preponderance of the evidence shows that the 
veteran's PTSD does not cause occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The veteran's loss of the left eye was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (2002).

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for left eye disability and his challenge 
to the propriety of the initial 30 percent rating for his 
PTSD, and that the requirements of the VCAA have in effect 
been satisfied.

In July 1999 VA conducted a social survey, and in August 1999 
and August 2002, he was afforded formal VA psychiatric 
examinations.  The veteran was also provided with a VA eye 
examination in August 2002 to determine the nature, extent 
and etiology of his left eye condition, which was further 
discussed in a January 2003 addendum to the August 2002 
report.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
VA has also associated voluminous records of the veteran's 
outpatient treatment, dated from October 1998 to April 2002.  

In addition, he and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  Further, in the June 2001 remand and in an October 
2001 RO letter, VA notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record provided notice 
of what evidence he needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any additional evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Service connection for left eye disability

Background

The service medical records are essentially negative for 
complaints or treatment of left eye problems.  These records 
reflect, however, that in April 1969, the veteran was seen 
for complaints of "bad eyesight" and indicate that his 
eyeglasses were lost as a result of a mortar explosion.  At 
service separation, the veteran's vision was reported as 
20/20, bilaterally.  

In July 1975, the veteran was afforded a VA general medical 
examination.  During the examination, the veteran provided a 
history of serving in Vietnam and of sustaining shrapnel 
injuries, including to his nose.  In this regard, he reported 
that, since that time, his vision had gradually been 
"disturbed."  The veteran further stated that he had 
recently received outpatient treatment at the Syracuse, New 
York, VA Medical Center and that he was informed that he had 
a cataract.  The examiner reported no clinical findings with 
respect to the veteran's left eye and offered no diagnosis of 
a left eye condition.

That same month, the veteran was also afforded a VA eye 
examination.  During the examination, he complained of having 
poor left eye vision.  Subsequent to offering his clinical 
findings, the physician diagnosed the veteran as having a 
corneal scar of the left eye; cataracts of the left eye; and 
ptosis of the left upper lid.  Further, at VA surgical 
examination, which was also performed in July 1975, the 
veteran indicated that he thought that his diminished left 
eye vision was related to the injury in which he sustained 
his nose scar.  The physician, however, offered no pertinent 
diagnosis.

In addition, in an October 1975 VA hospitalization report, 
the physician noted that the surgery revealed that the 
veteran had scarring that was indicative of a previous left 
eye injury and diagnosed the veteran as having mature 
cataract of the left eye with mild iritis, probably secondary 
to trauma; probable retinal detachment of the left eye; and 
status post facial injury on the left side in Vietnam War in 
1969.  

In March 1976, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, he 
reported that he had no left eye problems prior to his period 
of active duty, that he sustained mortar and shrapnel 
injuries while serving in Vietnam, and that, as a result his 
eyeglasses were broken.  He also stated that the only eye 
trauma he suffered occurred in Vietnam.  

A May 1977 VA hospitalization report notes the veteran's 
history of having sustained a left facial shrapnel injury in 
Vietnam in 1969.  The physician indicated that the veteran's 
filed of vision in his left eye was "quite good until 1974" 
and that it had "progressively deteriorated since that 
time."  During the hospitalization, the veteran underwent 
enucleation of the left eye.  The diagnosis was "blind, 
painful left eye."  

In January 1989 statement, the veteran again reported having 
sustained a shrapnel wound to his face, and particularly to 
the left side of his nose near his eye, during service.  In 
addition, he stated that although the shrapnel was removed by 
a Dr. Levy in the early 1970s he began noticing that his left 
eye vision was decreasing.  The veteran further reported that 
although VA surgically reattached his retina, he had lost the 
ability to see out of his left eye and subsequently had an 
artificial left eye implanted.  

In a March 1989 statement, Dr. Levy indicated that on 
November 25, 1970, he treated the veteran for a laceration 
around or near the left eye that "subsequently healed."  

In September 1998, the veteran submitted a March 1987 
statement from a VA physician that, in its entirety, 
provides, "[The veteran] had a severe left eye injury in 
1969 [in] Vietnam, [and] the eye was removed in 1974 because 
of pain.  [The veteran] has use of one eye only."  In 
addition, he maintained that the loss of his left eye was the 
result of a combat injury.  

In July 1999, VA conducted a social survey, the report of 
which reflects that the veteran provided a history of having 
lost his left eye due to his Vietnam service.  In addition, 
the veteran complained that the condition was not properly 
cared for by VA.  

Later that same month, the veteran was also afforded a formal 
VA skin examination, during which he reiterated his history 
of having sustained a shrapnel injury to his face.  The 
veteran made no complaints of eye trouble and no pertinent 
clinical findings were reported.

In addition, during an August 1999 VA psychiatric 
examination, which was performed in conjunction with his PTSD 
claim, the veteran reiterated a history of having sustained 
shrapnel injuries to his face, including to his left eye, in 
Vietnam.  The veteran added that, as a result, his left eye 
was removed in 1974.  The examiner who conducted the VA 
psychiatric examination indicated on Axis III "loss of eye 
due to war injury."  

Further, in statements and written argument submitted prior 
to the Board's June 2001 remand, the veteran highlighted the 
March 1987 VA physician's statement in which that examiner 
had attributed the veteran's left eye disability to a combat 
injury sustained while he was stationed in Vietnam.  The 
veteran also reiterated that the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) were applicable to this 
case.

As noted in the introduction to this decision, in a June 2001 
decision, the Board reopened and remanded this case for 
further development and adjudication on the merits of this 
claim.  In doing so, the Board noted the recent enactment of 
the VCAA and instructed the RO to comply with the provisions 
of the Act.  The Board also directed the RO to associate any 
outstanding records of the veteran's treatment for his left 
eye condition and to thereafter afford a VA eye examination 
to determine the nature, extent and etiology of any left eye 
disability found to be present.  The Board directed the 
physician who performed the examination review the veteran's 
claims folder and offer an opinion as to whether it was at 
least as likely as not that any left eye disability found to 
be present was related to the veteran's period of military 
service, to specifically include as a residual of an in-
service combat-incurred shrapnel injury.  The Board 
instructed the physician that, in doing so, he or she should 
specifically comment on the March 1987 statement prepared by 
the Syracuse, New York, VA physician, the October 1975 VA 
hospitalization report, as well as the findings contained in 
the VA hospitalization and outpatient treatment reports.

In compliance with the Board's June 2001 remand instructions, 
the RO associated records of the veteran's VA outpatient 
care, dated from October 1998 to April 2002.  These records 
show that the veteran was rarely seen for complaints of eye 
problems.  In any event, the records are silent for any 
medical evidence addressing whether his left eye disability 
was related to or had its onset during his period of active 
duty.

In further compliance with the Board's remand instructions, 
in August 2002, the RO afforded the veteran a formal VA eye 
examination.  During the examination, the veteran reiterated 
that he had sustained a shrapnel injury to his left eye and 
around his nose while serving in Vietnam, which he reported 
had resulted in surgery to remove that eye in 1974 or 1975.  
The examination revealed that the veteran had a prosthesis in 
his left eye, and following his clinical examination, the 
physician diagnosed the veteran as having a prosthesis in his 
left eye secondary to an injury that he sustained in Vietnam.

Because the examiner failed to explain the basis for his 
conclusion and discuss the veteran's history, the RO 
requested that he prepare an addendum to his August 2002 
report.  In response, in a January 2003 addendum, the 
examiner discussed his review of the veteran' pertinent 
history, which specifically included March 1987 VA 
physician's statement and the October 1975 VA hospitalization 
report.  In addition, the examiner noted that there were no 
records of the veteran's care for left eye problems between 
1969 and 1975.  Thereafter, the physician reaffirmed his 
earlier conclusion regarding the etiology of the veteran's 
left eye condition, explaining that the loss of the veteran's 
left eye was directly related to the injury, which caused the 
secondary cataract, and that complications from the cataract 
surgery resulted in the loss of the left eye.

In a March 2003 rating decision, a copy of which was included 
as part of the supplemental statement of the case dated that 
same month, the RO confirmed and continued its denial of 
service connection for the veteran's left eye disability.  In 
doing so, the RO noted that the examiner had indicated that 
he had no records of the veteran's treatment for left eye 
problems between 1969 to 1975.  The RO, however, despite the 
Board direction instruction to do so, neither cited nor 
considered 38 U.S.C.A. § 1154.  Moreover, the RO failed to 
report either the examiner's August 2002 favorable nexus 
opinion or the more comprehensive one he offered in his 
January 2003 addendum, in which he reaffirmed his opinion and 
set forth an explanation for that conclusion.

Finally, in written argument, Disabled American Veterans 
highlighted the VA physician's August 2002 and January 2003 
favorable nexus opinions and again noted the veteran's combat 
citations.  In addition, his representative again cited 
38 U.S.C.A. § 1154 in support of this claim.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the loss of the 
veteran's left eye.  As discussed above, since the 1970s the 
veteran has maintained that his left eye condition was 
related to a combat-incurred, shrapnel injury to his left 
eye.  In this regard, the Board notes that not only is 
service connection is in effect for a scar on the bridge of 
the veteran's nose, but that the service records confirm the 
veteran's account as they show that his glasses were "lost" 
due to a mortar explosion.  

In addition, the Board observes that, at every opportunity 
since that time, including during his sworn March 1976 
testimony, a period of approximately thirty years, both when 
seeking treatment and when seeking compensation, the veteran 
has consistently reported having sustained a shrapnel wound 
to his eye during combat in Vietnam.  As such, in its role as 
fact finder, the Board finds the veteran to be a very 
credible historian and has accepted his account of the in-
service left eye injury, especially in light of the service 
medical entry, and because it is consistent with the 
circumstances, conditions and hardships of his combat service 
in Vietnam.  As such, notwithstanding the absence of any 
complaints or treatment of left eye problems during service, 
as a matter of law the veteran sustained this injury while on 
active duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Further, August 2002 physician opined that the veteran's loss 
of his left eye was directly related to the in-service 
shrapnel injury.  Indeed, in his January 2003 addendum to the 
August 2002 report, he discussed the veteran's pertinent 
medical history, including the absence of records of 
treatment dated from 1969 to 1975, and reaffirmed his 
opinion.  Moreover, in doing so, the examiner offered a 
detailed rationale for his conclusion, which discussed the 
veteran's pertinent medical history.  Further, the Board 
observes that the August 2002 VA examiner's opinions are 
consistent with those offered by VA physicians in October 
1975 and March 1987.  In addition, there are no medical 
opinions to the contrary, and thus the only medical evidence 
that addresses the etiology and/or onset of the veteran's 
left eye condition supports the veteran's claim.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As such, 
service connection for the loss of the veteran's left eye is 
warranted.

II.  The propriety of the initial PTSD rating

Background

In September 1998, the veteran filed a claim seeking service 
connection for PTSD, and in July 1999, VA conducted a social 
survey.  The report of the social survey states that the 
veteran had been married since August 1974 to his only 
spouse.  The examiner noted the veteran's in-service combat 
history.  Further, during the interview, the veteran 
expressed anger at the government for its treatment of his 
left eye claim; the veteran also reported having intrusive 
thoughts of his Vietnam experiences and difficulty sleeping.  
The examiner offered no diagnoses.

In August 1999, he was afforded a formal VA psychiatric 
examination.  During the examination, the veteran reported 
having no psychological problems prior to his period of 
active duty, but many since that time.  A mental status 
examination revealed he was appropriately groomed and 
exhibited appropriate social skills.  His speech was slightly 
circumstantial but organized.  The veteran stated that he was 
suspicious and paranoid, citing his fear of Agent Orange 
exposure and his distrust of VA.  In addition, the veteran 
reported that he never let others get close to him and that 
he did not feel close to others.  The veteran further stated 
that his sleep was disrupted by his Vietnam memories.  The 
examiner indicated that the veteran had no behavioral 
disorganization or concentration or memory impairment, and 
that his anxiety and depression did not diminish his sense of 
pleasure.  The examination also disclosed that the veteran 
did not have suicidal ideation.  The psychologist diagnosed 
the veteran as having PTSD and estimated that his Global 
Assessment of Functioning (GAF) score was 60, which he 
explained reflected moderate psychological impairment.

In addition, an August 1999 report prepared by the veteran's 
treating counselor at the Syracuse, New York, Vet Center 
states that, due to his PTSD, the veteran had significant 
vocational difficulties.  The social worker also reported 
that the veteran attempted to avoid thoughts, feelings and 
activities that aroused recollections of the traumas of his 
Vietnam experiences.  In addition, he indicated that the 
veteran's PTSD was productive of sleep disorder as well as 
irritability and anger outbursts.  The social worker further 
stated that the veteran was in a healthy marriage and that 
the veteran described his relationship with his parents as 
good.

Based on the above evidence, in an October 1999 rating 
decision, the RO granted service connection for this 
condition and assigned an initial 30 percent evaluation under 
Diagnostic Code 9411, effective September 24, 1998, and the 
veteran perfected an appeal.

When this issue was initially before the Board, the Board 
noted the recent enactment of the VCAA and its impact on this 
claim.  In remanding this issue, the Board directed the RO to 
undertake further development.  In this regard, the Board 
observed that although that the veteran had reported 
receiving regular VA outpatient care for his PTSD, the 
records of his VA treatment had neither been associated with 
the claims folder nor considered by the RO.  In addition, the 
Board concluded that, after these records were obtained, the 
veteran needed to be afforded a contemporaneous and thorough 
VA psychiatric examination to assess the severity of the 
veteran's PTSD.

In compliance with the Board's remand instructions, the RO 
associated voluminous records of the veteran's VA outpatient 
care, dated since October 1998.  The entries show that the 
veteran was seen on a regular basis for treatment of his PTSD 
until June 2001, when he concluded that his treatment goals 
had been met.  These records also reflect that the veteran 
participated in both individual and group therapy.

Although the Board has carefully reviewed the extensive 
records of his outpatient care for PTSD, the Board will 
discuss only the salient entries that that are most 
representative of the veteran's complaints as well as the 
findings and conclusions of the VA examiners, and thus best 
reflect the severity and extent of his PTSD.  An October 1998 
record indicates that although he minimized his PTSD 
symptoms, the veteran was open-minded about treatment and 
motivated to improve his condition.  In March 1999, a 
psychologist reported that the veteran was very honest and 
was concerned about helping others, noting that he worked 
with children, teaching them how to box.  A June 1999 reflect 
the examiner's assessment that the veteran was able to 
develop trust in relationships; however, the examiner 
indicated that the veteran continued to have nightmares 
relating to his Vietnam experiences and that he avoided 
discussions of his combat experiences.  In that entry, the 
examiner also noted that the veteran's continued anger at and 
mistrust of the government for not acknowledging that his 
left eye disability stemmed from a combat-incurred shrapnel 
wound, which was a recurring issue that the veteran addressed 
in therapy.

Subsequent June and July 1999 entries reflect that the 
veteran obtained satisfaction from his faith as well as 
through helping young people.  Further, July and August 1999 
records state that the veteran continued to report to therapy 
well groomed, and that he was gaining insight into his 
psychiatric disability.  In August 1999, the veteran reported 
that he continued to have intrusive thoughts and nightmares 
about Vietnam, but expressed satisfaction that he was helping 
young people learn non-violence through boxing and that he 
was a positive influence in their lives.  The examiner also 
noted that the veteran had established a friendship with 
someone with whom he worked.  

A September 1999 entry reflects that the veteran made 
progress toward trusting others and that he felt validated by 
his peers in group therapy.  In addition, a late September 
1999 record indicates that the veteran was gaining increasing 
insight into his PTSD, and that through prayer and daily 
devotionals, he was coping with his anger issues.  In this 
regard, the psychologist stated, "[The veteran'] spiritual 
experiences clearly help him to cope with an enormous amount 
of pain and suffering."  

In an October 1999 entry, the psychologist noted that the 
veteran had become very involved in the PTSD group and was a 
recognized leader.  In a November 1999 entry, the examiner 
noted the veteran's continued involvement in working with 
young people and stated those experiences, together with his 
faith, had helped him cope with his PTSD.  Entries dated from 
December 1999 to February 2000 show that the veteran 
expressed guilt over some of his actions while serving in 
Vietnam as well as anger at the government for the way it had 
treated him regarding his left eye disability claim, but 
examiners noted that he was increasing expressive and 
involved and had "really connected with the group."

Records dated from March to September 2000 reflect the 
veteran's reluctance to discuss his Vietnam experiences, but 
indicate that he was calmer and more relaxed and was making 
progress expressing his feelings.  They also show that he was 
very supportive of his group members.  Further, they state 
that the veteran reiterated that involvement with his church 
had helped him overcome many of his PTSD issues.  In 
addition, in September 2000, the psychologist stated that the 
veteran continued to grow and that his input was always 
valuable to the PTSD group.

In records dated from October 2000 to March 2001, the veteran 
expressed his continued frustration with VA for not 
recognizing his left eye injury claim, but indicated that the 
group's discussions had helped him relieve some of this 
anger.  In late March 2001, the veteran reported that he 
might not be able to continue participating in the group due 
to a change in his work schedule, but indicated that he would 
continue to feel part of it; however, April and May 2000 
entries reflect that he was able to shift his work schedule 
so that he could continue attending the group therapy 
sessions, and that he was very happy to be able to do so.  
Finally, in June 2001, the psychologist noted that the 
veteran was gradually dropping out of the group because he 
concluded that many of his treatment goals had been met; 
however, he stated that he might return for further 
consultation.  Finally, the entries state that the veteran's 
chief unresolved issue remained his anger at the government 
for its treatment of his left eye claim.

In August 2002, the veteran was afforded another formal VA 
psychiatric examination.  The examiner noted that he had 
reviewed the veteran's claims folder and discussed the 
records of the veteran's psychiatric care.  The psychologist 
noted the veteran's military history, and in doing so, 
reported that the veteran's "ongoing and significant 
frustration for him" was his thus far unsuccessful attempt 
to have the government recognize that his left eye disability 
stemmed from an in-service shrapnel injury that was incurred 
in combat in Vietnam.

The examiner noted that the veteran was married and lived 
with his spouse, and that they had two grown children who 
lived independently.  In addition, he observed that the 
veteran had worked for the past eight years at a company that 
manufactured automobile transmissions and had previously had 
steady employment.  During the interview, the veteran 
acknowledged that his PTSD at times presented problems at 
work and noted that he had difficulty with authority figures, 
but denied having ever been fired from a job.  In addition, 
the veteran reported that, in his spare time, he worked with 
underprivileged children.  

During the evaluation, the veteran reported that his PTSD was 
productive of intrusive recollections, occasional nightmares, 
irritability, anger, marked anxiety, a fear of crowds, a 
mistrust of others, and an ongoing sleep disturbance.  He 
added that these symptoms were exacerbated by his 
longstanding feeling of frustration and anger at the 
government for not granting his claim of service connection 
for the loss of his left eye.

A mental status examination revealed that the veteran's 
appearance, attitude and behavior were all within normal 
limits.  In addition, his attire, hygiene and grooming were 
all appropriate.  Although the veteran was initially 
irritable, during the course of the evaluation, his demeanor 
improved and his speech was relevant, coherent and 
productive.  In addition, his thought processes were 
rational, coherent, and goal directed.  There was no evidence 
of delusions or hallucinations or of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  In addition, 
his short-term memory and concentration were intact, and no 
significant ongoing impairments were noted.  The psychologist 
noted, however, that the veteran's recurring preoccupation 
with the Vietnam War caused him distress.  

The examiner indicated that the results of the mental status 
examination revealed that the veteran had a chronic and 
moderate PTSD, which was his only psychiatric disability.  In 
addition, the examiner estimated that the veteran's GAF score 
was 60.  subsequent to offering these impressions, the 
examiner pointed out that the veteran was able to take care 
of his personal needs, drive a car, and maintain personal 
relationships with his close family members.  The 
psychologist noted that the veteran's PTSD symptoms did 
interfere with his ability to function in an employment 
setting, but that he was able to maintain adequate 
performance.  

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been granted service connection.  In the 
former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  

The veteran's PTSD is evaluated as 30 percent under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

After a careful review of the claims folder, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD warrants an initial evaluation in 
excess of 30 percent for any period since the grant of 
service connection.  

In reaching this conclusion, the Board notes that it has 
placed a great deal of weight on the findings and impressions 
of the VA examiners who reported on the veteran's outpatient 
therapy.  These entries consistently reflect that the 
veteran, through his participation in these groups, his faith 
and involvement in his church, and through his work with 
underprivileged children, was able to cope with his PTSD 
symptoms.  Indeed, the entries reflect that he became a 
leader in his PTSD group and played a valuable role in 
helping his peers address their PTSD symptoms.  The records 
also show that the veteran's symptoms were ameliorated during 
the course of his individual and group therapy, which the 
veteran himself acknowledged in June 2001 when he concluded 
that his treatment goals had been met.  Further, by all 
accounts his marriage is a stable and happy one and he is on 
good terms with his close relatives.  The veteran was also 
able to form a friendship with a co-worker.  In addition, he 
has maintained stable employment for approximately nine 
years, and was gainfully and productively employed prior to 
that time.  

The findings and conclusions reflected in the outpatient 
treatment records are consistent with those found on the 
formal VA psychiatric examinations, which determined that his 
PTSD was moderately disabling, as reflected in the assignment 
of GAF scores of 60, which according to DSM-IV, indicate 
moderate symptoms, including moderate difficulty in social 
and occupational settings.

Further, although the veteran's PTSD is productive of some 
anger, irritability and mood disturbances, the evidence 
shows, and the veteran does not contend, that his PTSD is 
productive of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking.  
As such, entitlement to an initial evaluation in excess of 30 
percent is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent, or 
indeed any, periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for loss of the left eye is granted.

Entitlement to an initial rating for PTSD in excess of 30 
percent is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

